DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on February 2, 2022 is acknowledged.

Information Disclosure Statement
The IDS forms filed on December 5, 2019, July 14, 2020 and February 3, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number “124”, shown in Fig. 2, is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both the “keyed structure” and the “flow passage” of “valve 148” shown in Fig. 9A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are further objected to because, in Figs. 14D, 15A, 15B and 16C, reference number “148” should be replaced with reference number --448--, in order to be consistent with the specification (see paragraphs [0095]-[0117]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to because, in Fig. 16B, reference number “143” should be replaced with reference number --443--, in order to be consistent with the specification (see paragraph [0106], and note Figs. 16C and 16D).


Specification
The disclosure is objected to because of the following informalities:
Reference number “202” is used interchangeably throughout the specification to designate two distinct parts (i.e. the “keyed structure” and the “flow passage”) of the “valve” (see also, paragraph 6 of the drawing objections set forth above).
In paragraph [0088], on line 4, “tangs 435” should be replaced with --tangs 445--.
In paragraph [0110], on line 12, “tangs 435” should be replaced with --tangs 445--.
Appropriate correction is required.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
In claim 5, on line 1, “enlongated” should be replaced with --elongated--.
In claim 15, on line 3, --at least one-- should be inserted between “the” and “detent”.
In claim 15, on line 5, --at least one-- should be inserted at the beginning of the line, before “detent”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 14, which is essentially interpreted to mean a member for engaging and biasing the biased element towards the actuator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, on line 8, the recitation, “the handle” does not have clear antecedent basis.  What is this “handle” in relation to the “handle portion” introduced on line 2 of the claim?
Further, regarding claim 16, on lines 13-14 (two occurrences), the recitation, “the plurality of nozzles” lacks antecedent basis.  It is noted that lines 3-4 of the claim introduce “a plurality of nozzle apertures” defined by the “head portion”, however in light of the disclosure, particularly with respect to elected Species C, the “apertures” are not the same element as the disclosed “nozzles”.  Thus, “the plurality of nozzles” recitation, as discussed above, lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shfaram, USPN 5,845,851.
As to claim 10, Shfaram shows a handheld spray head (see Figs. 5-10) comprising: a core assembly (elements within “housing 100”, inclusive of the elements defining the clearly-shown flow path from “110”, through “106” and to “142”; see Figs. 7 and 8) defining a flow path therein and fluidly connected to a fluid source (at 110), the core assembly including a core outer surface (see again, Figs. 7 and 8) and a plurality of nozzles (at 142); a housing (100) including a housing outer surface (see Figs. 5-7), wherein the housing is positioned around the core assembly (see again, Figs. 7 and 8); and a flow state assembly (generally described in the specification with respect to reference number “112”, although this reference number is absent from the drawings) positioned within the flow path of the core assembly and operable to vary a flow volume from the fluid source to the nozzles (see column 4, line 59, through column 5, line 10), the flow state assembly comprising: an actuator (186) movable along a linear path on the core outer surface (see Fig. 7); a control (190) operably connected to the actuator and movable along a linear path on the housing outer surface (see Figs. 5-7); and a valve (152, 170) operably connected to the actuator and positioned within the flow path, wherein as the actuator moves, the valve changes the flow volume within the flow path between the flow state assembly and the nozzles (see again, column 4, lines 59-67).

As to claim 12, based on the disclosed operation of the valve of Shfaram, which permits a gradual flow volume decrease through the valve from one extreme position of the control to an opposite extreme position of the control, the wherein clause recited in the claim is met (see again, column 4, lines 59-67).
As to claim 13, the functional recitations of the claim are clearly met by the prior art to Shfaram simply by either applying sufficient linear manual force to move the control, and thus move the actuator relative to the valve, or by not applying sufficient linear manual force to move the control, and thus not moving the actuator relative to the valve.  It should also be noted, Shfaram expressly states that “arrangements may be provided for retaining the activating slides at any required position” (see column 5, lines 12-13).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, US Patent Application Publication No. 2012/0187320.
As to claim 16, Lu shows a handheld showerhead (see Figs. 1-6) comprising: a handle portion (1000) having an inlet (204) and a flow pathway (inclusive of the pathway through 204 and 203); a head portion (900) extending from the handle portion and defining a plurality of nozzle apertures (implicit, as per paragraph [0035]) in fluid communication with the flow pathway; and a pause assembly (see Figs. 1-3, 5 and 6) connected to the handle portion and 
As to claim 17, the device of Lu, as applied to the first and second positions of the valve recited in claim 16, meets the recited wherein clause with respect to the second flow being substantially reduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Thurgood, US Patent Application Publication No. 2017/0216854.

It should first be noted, Lu expressly discloses that the head portion “can be any suitable nozzle head” (see paragraph [0035]).  Thus, depending on the intended use of the device of Lu, it would be obvious to one having ordinary skill in the art to use any of a great number of head portions of known handheld showerhead-type devices, so as to optimally match the intended use.  Thurgood shows a prior art handheld showerhead-type device (2; see Figs. 1A-1E) which is specifically useful for spraying and washing pets, wherein the device includes a handle portion (4) having an inlet (at 10) and a flow pathway (118), and a head portion (8) extending from the handle portion and defining a plurality of nozzle apertures (822 and/or 826) in fluid communication with the flow pathway, wherein the nozzle apertures comprise: a first row of nozzle apertures; and a second row of nozzle apertures parallel to and offset from the first row of nozzle apertures (see Fig. 1E).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu, in the event that a user desires to spray and wash pets with the device, to include a head portion such as that shown by Thurgood, since Lu states that essentially any suitable head portion can be used with the handle portion of the device, and Thurgood teaches a head portion of a handheld showerhead-type device which is specifically useful for spraying and washing pets, and one having ordinary skill in the art would have a reasonable expectation of success with such a modification.


Allowable Subject Matter
Claims 1-9 are allowed.

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, did not show or teach a showerhead having a water control assembly controlling water flow from the inlet to the plurality of nozzles, wherein the water control assembly includes the combination of an actuator linearly moveable along a length of the housing, a valve operably coupled to the actuator that rotates from a first position allowing fluid flow from the inlet to reach the nozzles to a second position reducing fluid flow from the inlet to the nozzles; and a valve driver coupled between the actuator and the valve, wherein the .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/DARREN W GORMAN/Primary Examiner, Art Unit 3752